17‐157‐cv 
      American Civil Liberties Union v. Department of Justice 
                                                  
                                  UNITED STATES COURT OF APPEALS 
                                                  
                                      FOR THE SECOND CIRCUIT 
       
                                                      August Term 2017 
                                                                     
      Argued:  May 15, 2018                                                                     Decided: July 5, 2018  
                                                                     
                                                      Docket No. 17‐157 
                                                                     
 1	   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐  
 2	   AMERICAN CIVIL LIBERTIES UNION, AMERICAN 
 3	   CIVIL LIBERTIES UNION FOUNDATION, 
 4	    
 5	                      Plaintiffs‐Appellees, 
 6	                                                             
 7	                               v. 
 8	                                                             
 9	   DEPARTMENT OF JUSTICE, including its components 
10	   the Office of Legal Counsel and Office of Information 
11	   Policy, DEPARTMENT OF DEFENSE, DEPARTMENT 
12	   OF STATE, CENTRAL INTELLIGENCE AGENCY, 
13	    
14	                      Defendants‐Appellants. 
      ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐  
15	    
16	   Before:  NEWMAN, CABRANES, and POOLER, Circuit Judges. 
17	    
18	            Appeal from the November 16, 2016, judgment of the District Court for the 

19	   Southern District of New York (Colleen McMahon, Chief Judge), granting in part 

20	   and denying in part summary judgment motions by the Plaintiffs‐Appellees and 


                                                             1 
      	
 1	   the  Defendants‐Appellants  in  a  Freedom  of  Information  Act  lawsuit  seeking 

 2	   documents concerning drone strikes. The Defendants‐Appellants seek to vacate a 

 3	   ruling that a certain fact has been officially acknowledged and to leave redacted 

 4	   from the District Court’s public opinion the fact and related sentences. 

 5	         We  vacate  the  District  Court  ruling  of  official  acknowledgement  and 

 6	   remand with direction to leave redacted from the District Court’s public opinion 

 7	   all redactions currently made in that opinion. 

 8	    
 9	                                   Sarah S. Normand, Asst. U.S. Atty., New York, NY 
10	                                         (Joon H. Kim, Acting U.S. Atty., New York, 
11	                                         NY,  Chad  A.  Readler,  Acting  Asst.  Atty. 
12	                                         General,  Matthew  M.  Collette,  Sharon 
13	                                         Swingle, Civil Division, U.S. Department of 
14	                                         Justice,  Washington,  DC,  on  the  brief),  for 
15	                                         Defendants‐Appellants  U.S.  Department  of 
16	                                         Justice,  U.S.  Department  of  Defense,  U.S. 
17	                                         Department  of  State,  and  Central 
18	                                         Intelligence Agency. 
19	                                    
20	                                   Hina  Shamsi,  American  Civil  Liberties  Union 
21	                                         Foundation,  New  York,  NY  (Brett  Max 
22	                                         Kaufman,  Anna  Diakun,  American  Civil 
23	                                         Liberties Union Foundation, New York, NY, 
24	                                         on  the  brief),  for  Plaintiffs‐Appellees 
25	                                         American  Civil  Liberties  Union  and 
26	                                         American Civil Liberties Union Foundation. 
27	                                    
28	                                    
29	    


                                               2 
      	
 1	   JON O. NEWMAN, Circuit Judge: 

 2	         This  is  the  fourth  and  hopefully  last  appeal  in  protracted  Freedom  of 

 3	   Information Act (“FOIA”) litigation, begun in 2011, seeking documents relating to 

 4	   lethal drone strikes. See New York Times Co. v. U.S. Dep’t of Justice, 756 F.3d 100 (2d 

 5	   Cir. 2014) (“NYTimes I”); New York Times Co. v. U.S. Dep’t of Justice, 806 F.3d 682 

 6	   (2d Cir. 2015) (“NYTimes II”); ACLU v. U.S. Dep’t of Justice, 844 F.3d 126 (2d Cir. 

 7	   2016)  (“ACLU”).  In  this  appeal,  as  in  the  previous  three  appeals,  no  issue 

 8	   concerning the lawfulness of lethal drone strikes is presented. 

 9	         The  Government  appeals  from  the  November  16,  2016,  judgment  of  the 

10	   District  Court  for  the  Southern  District  of  New  York  (Colleen  McMahon,  Chief 

11	   Judge) granting in part and denying in part motions for summary judgment by 

12	   both the Government and the Plaintiffs‐Appellees American Civil Liberties Union 

13	   and the American Civil Liberties Union Foundation (collectively “ACLU”). Unlike 

14	   any previous FOIA appeal in this Court, and perhaps in any court, neither side is 

15	   challenging  the  District  Court’s  decisions  either  to  disclose  or  withhold  any 

16	   documents.  Instead,  the  Defendants‐Appellants,  the  Department  of  Justice, 

17	   including its components the Office of Legal Counsel and Office of Information 

18	   Policy;  the  Department  of  Defense;  the  Department  of  State;  and  the  Central 

19	   Intelligence  Agency  (collectively  “the  Government”),  are  appealing  for  the  sole 

                                                 3 
      	
 1	   purpose of obtaining an order (1) requiring the District Court to vacate a ruling 

 2	   (“the official acknowledgement ruling”) that a certain fact (“the fact at issue”) has 

 3	   been officially acknowledged by the United States Government and (2) directing 

 4	   the  District  Court  to  permanently  redact  from  its  public  opinion  the  official 

 5	   acknowledgement  ruling  and  related  sentences  that  the  Government  contends 

 6	   reveal the fact at issue. The District Court ruled that the fact at issue, which has 

 7	   been  temporarily  redacted  from  the  Court’s  public  opinion  to  preserve  the 

 8	   Government’s  rights  pending  appeal,  has  been  officially  acknowledged  and  for 

 9	   that reason is no longer entitled to remain secret although previously classified.  

10	         We conclude that the District Court need not have decided whether the fact 

11	   at  issue  has  been  officially  acknowledged.  We  vacate  the  Court’s  official 

12	   acknowledgement ruling and remand with directions to the District Court to leave 

13	   redacted all passages currently redacted from the Court’s public opinion. 

14	                                        Background 

15	         The litigation comprises two lawsuits. The first lawsuit, filed in 2011 by the 

16	   New York Times Co. and two of its reporters, concerned a 2010 FOIA request. This 

17	   suit was consolidated with a similar suit filed by the ACLU. The second lawsuit, 

18	   filed  in  2015  by  the  ACLU,  concerned  a  2013  FOIA  request.  The  first  lawsuit 



                                                 4 
      	
 1	   resulted in disclosure of what was known as “the OLC‐DOD Memorandum,” see 

 2	   NYTimes  I,  756  F.3d  at  124,  the  Government’s  legal  argument  for  permitting  a 

 3	   lethal  drone  strike  that  killed  an  American  citizen,  see  id.  at  124‐51,  App’x  A. 

 4	   NYTimes II and ACLU concerned other documents sought in the first lawsuit, most 

 5	   of  which  were determined  to  have  been  properly  withheld  from disclosure. See 

 6	   NYTimes II, 806 F.3d at 690; ACLU, 844 F.3d at 132‐33. 

 7	          Before ruling on disclosure of the numerous documents sought in the first 

 8	   lawsuit,  Chief  Judge  McMahon  sensibly  began  by  identifying  seven  facts 

 9	   implicated by several of the documents at issue and determining whether those 

10	   facts had been officially acknowledged. See ACLU, 844 F.3d at 131. She concluded 

11	   that six facts had been officially acknowledged but could not be segregated from 

12	   other information entitled to be kept secret, see id. at 131, 132, and left it for this 

13	   Court to rule whether the seventh fact had been officially acknowledged, see id. at 

14	   131. We concluded that such a ruling by this Court was unnecessary because the 

15	   Government  had  not  relied  on  the  seventh  fact  as  a  basis  for  withholding  any 

16	   documents. See id. at 132.  

17	          While ACLU, the third appeal generated by the first lawsuit, was pending, 

18	   the  ACLU  filed  the  second  lawsuit,  seeking  additional  documents  relating  to 



                                                    5 
      	
 1	   drone strikes. After the ACLU narrowed the scope of that lawsuit to a request for 

 2	   128  documents,  the  Government  agreed  to  disclose  portions  of  five  documents, 

 3	   but withheld the entirety of all other documents. The District Court upheld the 

 4	   Government’s nondisclosure of all documents withheld in full and, with respect 

 5	   to  the  five  documents  that  the  Government  disclosed  in  part,  upheld  the 

 6	   Government’s redactions in one document and ordered disclosure of portions of 

 7	   four  other  documents.  The  Government  has  complied  with  these  limited 

 8	   disclosure requirements. 

 9	         Before ruling on the document requests in the second lawsuit, Chief Judge 

10	   McMahon  considered  several  new  facts  that  the  ACLU  contended  had  been 

11	   officially acknowledged and ruled that some of these facts, including the fact at 

12	   issue  on  this  appeal,  had  been  officially  acknowledged.  The  District  Judge 

13	   provided a proposed opinion to the Government for classification review ex parte 

14	   and filed that opinion under seal. 

15	         In  an  August  5,  2016,  letter  submitted  ex  parte  and  under  seal,  the 

16	   Government responded by, in effect, rearguing that the fact at issue had not been 

17	   officially  acknowledged  and  urged  redactions  of  the  official  acknowledgement 

18	   ruling, the fact at issue, and related sentences alleged to reveal the fact at issue. 



                                                6 
      	
 1	   The  Government’s  response  included  an  affidavit  from  a  senior  United  States 

 2	   official urging maintenance of the redactions at issue on this appeal. On August 8, 

 3	   2016, the District Court reconfirmed its official acknowledgement ruling; declined 

 4	   to redact that ruling, the information at issue, and related sentences; made minor 

 5	   revisions to its proposed opinion, none of which is challenged on this appeal; and 

 6	   filed  its  opinion  on  the  public  docket  with  the  redactions  requested  by  the 

 7	   Government  after  classification  review,  including  the  redactions  challenged  on 

 8	   this  appeal.  The  Court  maintained  these  latter  redactions  to  preserve  the 

 9	   Government’s  appellate  rights,  plainly  implying  that  if  the  official 

10	   acknowledgement ruling was affirmed, that ruling, the fact at issue, and related 

11	   sentences would be restored to the public opinion. 

12	         By  stipulation  entered  September  13,  2016,  all  remaining  claims  were 

13	   dismissed.  Judgment  was  entered  November  16,  2016.  On  January  18,  2017,  the 

14	   Government  filed  a  notice  of  appeal  from  the  judgment  and  “all  interlocutory 

15	   orders  merged  into  that  judgment.”  The  ACLU  did  not  file  a  cross‐appeal.  On 

16	   April 21, 2017, the Government filed its initial redacted brief. On April 28, 2018, 

17	   we granted the Government permission to file a sealed unredacted brief. That brief 

18	   made clear that the Government sought review only of the District Court’s official 



                                                 7 
      	
 1	   acknowledgement  ruling  and  the  Court’s  indication  that  the  ruling,  the  fact  at 

 2	   issue, and related sentences, all of which were then redacted, would be restored to 

 3	   the Court’s public opinion if the Government did not prevail on appeal. 

 4	          On April 11, 2018, we invited letter briefs from the parties discussing the 

 5	   Government’s entitlement to seek review of the official acknowledgement ruling 

 6	   in  view  of  the  facts  that  neither  side  was  seeking  review  of  the  withholding  or 

 7	   disclosure of any documents and that it did not appear that the withholding of any 

 8	   document  depended  on  the  correctness  of  that  ruling.  The  ACLU  and  the 

 9	   Government  responded  on  May  1,  2018,  and  the  Government  submitted  a 

10	   corrected redacted response on May 10, 2018. 

11	          After  oral  argument  held  in  open  court,  this  unusual,  perhaps 

12	   unprecedented, appeal is now ready for disposition. 

13	                                           Discussion 

14	   I. Appellate Jurisdiction and Standing to Seek Review 

15	          Because  the  District  Court  entered  a  final  judgment,  we  have  appellate 

16	   jurisdiction.  See  28  U.S.C.  §  1291.  However,  “[A]  party  may  not  appeal  from  a 

17	   judgment or decree in [its] favor, for the purpose of obtaining a review of findings 

18	   [it]  deems  erroneous  which  are  not  necessary  to  support  the  decree.”  Electrical 



                                                    8 
      	
 1	   Fittings  Corp.  v.  Thomas  &  Betts  Co.,  307  U.S.  241,  242  (1939).  Furthermore,  the 

 2	   Supreme Court has observed that, like all appellate courts, it “‘reviews judgments, 

 3	   not statements in opinions.’” California v. Rooney, 483 U.S. 307, 311 (1987) (quoting 

 4	   Black v. Cutter Laboratories, 351 U.S. 292, 297 (1956)). Here, the judgment appears to 

 5	   be  in  the  Government’s  favor  because  it  denied  disclosure  of  almost  all  of  the 

 6	   documents that the Government contended were exempt from FOIA disclosure, 

 7	   and the Government has not sought review of the rulings requiring disclosure of 

 8	   portions of some documents. 

 9	          Nevertheless,  the  Government  contends  that  it  may  seek  review  of  the 

10	   District  Court’s  ruling  that  the  fact  at  issue  has  been  officially  acknowledged. 

11	   Whether it may do so is properly considered an issue of standing to seek review, 

12	   see Concerned Citizens of Cohocton Valley, Inc. v. New York State Dep’t of Environmental 

13	   Conservation, 127 F.3d 201, 204 (2d Cir. 1997), an issue that turns in this case on 

14	   whether the Government has been “aggrieved” by the District Court’s judgment, 

15	   see id.; In re DES Litigation, 7 F.3d 20, 25 (2d Cir. 1993) (One “exception to the rule 

16	   prohibiting appeal by a prevailing party arises, in some circumstances, where a 

17	   prevailing party can show that it is aggrieved by some aspect of the trial court’s 

18	   judgment  or  decree.”).  The  Government  contends  that  it  is  aggrieved  by  the 



                                                    9 
      	
 1	   judgment because the disclosure of the fact at issue, resulting from the challenged 

 2	   official  acknowledgement  ruling,  will  injure  significant  interests  of  the  United 

 3	   States.  At  least  for  purposes  of  the  Government’s  standing  to  seek  review,  this 

 4	   claim of aggrievement is sufficiently supported by the affidavit of a senior United 

 5	   States official, to which we give substantial deference. See ACLU v. Dep’t of Justice, 

 6	   681 F.3d 61, 70 (2d Cir. 2012). 

 7	    II. The Merits 

 8	          The Government contends that the official acknowledgement ruling should 

 9	   be  vacated  because  the  fact  at  issue  has  not  been  officially  acknowledged  and 

10	   because  the  ruling  was  unnecessary  to  the  Court’s  decisions  on  withholding  or 

11	   disclosing any documents sought in this litigation. We first consider the second 

12	   contention. 

13	          Although it was entirely appropriate for the District Court, in advance of 

14	   making rulings on withholding or disclosure of documents, to determine whether 

15	   various facts had been officially acknowledged, it has become apparent, with the 

16	   benefit  of  hindsight,  that  the  official  acknowledgement  ruling  challenged  on 

17	   appeal  is  no  longer  necessary.  The  ruling  has  no  bearing  on  any  of  the  District 




                                                   10 
      	
 1	   Court’s  decisions  to  withhold  or  disclose  any  of  the  documents  sought  in  this 

 2	   litigation. 

 3	          The  fact  that  it  can  now  be  determined  that  it  was  unnecessary  for  the 

 4	   District  Court  to  make  the  official  acknowledgement  ruling  makes  it  equally 

 5	   unnecessary for this Court to determine whether the ruling was correct. The fact 

 6	   that the ruling was unnecessary, however, is not a sufficient reason for granting 

 7	   the  Government’s  request  to  vacate  the  ruling  or  to  leave  it  redacted  from  the 

 8	   District  Court’s  public  opinion.  Appellate  courts  would  rarely  have  a  sufficient 

 9	   reason  for  vacating a  District Court’s ruling  that has  no  effect  on  any  operative 

10	   aspects  of  a  judgment  being  appealed.  Nevertheless,  we  are  persuaded  on  this 

11	   unusual appeal that the ruling should be vacated and that both the ruling and the 

12	   already  redacted  related  sentences  should  remain  redacted  from  the  District 

13	   Court’s public opinion. 

14	          First,  it  is  reasonably  debatable  whether  the  official  acknowledgement 

15	   ruling is correct. Second, the affidavit of a senior United States official, submitted 

16	   ex  parte  and  under  seal,  provides  a  substantial  basis  for  concluding  that  public 

17	   disclosure  of  both  the  fact  at  issue  and  a  ruling  that  the  fact  has  been  officially 

18	   acknowledged  would  harm  important  security  interests  of  the  United  States. 



                                                      11 
      	
 1	   Third, a transcript of an interview with former Secretary of State John F. Kerry, 

 2	   which  the  ACLU  interprets  to  reveal  what  it  speculates  is  the  fact  at  issue,  is 

 3	   available to the public. That transcript is included in the public version of the joint 

 4	   appendix  and  in  the  Government’s  unredacted  reply  brief.  Acceding  to  the 

 5	   Government’s requests to vacate the official acknowledgement ruling and to leave 

 6	   it  and  related  sentences  redacted  from  the  District  Court’s  public  opinion  will 

 7	   therefore not deprive the public of the opportunity to make its own interpretation 

 8	   of the interview transcript. On balance, vacating and redacting the District Court’s 

 9	   official acknowledgement ruling is of minimal significance compared to the risk 

10	   of injury to important security interests of the United States in the event that the 

11	   ruling is upheld and made public. 

12	          The ACLU, understandably handicapped by its inability to see the District 

13	   Court’s unredacted sealed opinion or the Government’s unredacted sealed briefs, 

14	   nevertheless  contends  that  the  official  acknowledgement  ruling  was  not  only 

15	   correct  but  should  be  ruled  to  be  correct  and  publicly  disclosed.  The  ACLU 

16	   contends  that  the  ruling  “implicates  two  documents  containing  the  officially 

17	   acknowledged fact.” Brief for Appellees at 35. The ACLU further contends that it 

18	   learned  of  the  possible  significance  of  these  two  documents  only  after  the 



                                                   12 
      	
 1	   Government filed its initial brief on this appeal. That brief stated that the District 

 2	   Court  “identified  only  two  records  that  potentially  implicated  information 

 3	   concerning [redacted information].” Brief for Appellants at 2. The ACLU surmises 

 4	   that this redaction states the fact at issue. The ACLU further contends that notice 

 5	   of these two documents at an earlier stage “may have affected the ACLU’s decision 

 6	   regarding whether to appeal.” Brief for Appellees at 36. 

 7	         Whether  or  not  the  two  documents  contained  the  fact  at  issue,  these 

 8	   documents  were  withheld  on  grounds  on  which  the  District  Court  relied  in 

 9	   withholding  numerous  other  documents  –  that  any  officially  acknowledged 

10	   information could not be reasonably segregated from information entitled to be 

11	   withheld  or  that  disclosure  of  the  documents  would  reveal  intelligence  sources 

12	   and methods. The ACLU declined to appeal from the District Court’s withholding 

13	   of numerous other documents withheld on each of the grounds relied on by the 

14	   District  Court  for  the  withholding  of  these  two  documents,  and  the  official 

15	   acknowledgement ruling did not result in the withholding of them. No appellate 

16	   rights  were  impaired  by  the  Government’s  oblique  reference  to  these  two 

17	   documents. 

18	          



                                                 13 
      	
1	                                       Conclusion 

2	         The  official  acknowledgement  ruling  is  VACATED,  and  the  case  is 

3	   REMANDED  with  direction  to  leave  redacted  from  the  District  Court’s  public 

4	   opinion all redactions currently made in that opinion. 




                                              14